 MALLORY CAPACITOR CO.647Mallory Capacitor Company, A Division of P. R.Mallory & Co., Inc.,andInternationalUnion ofElectrical,RadioandMachineWorkers,AFL-CIO, Petitioner. Case 9-RC-6736September29, 1967DECISION,ORDER,AND DIRECTION OFTHIRDELECTIONBy MEMBERSFANNING,JENKINS,AND ZAGORIAPursuant to a Decision, Order, and Direction ofSecond Election issued by the National LaborRelations Board on December 5, 1966,1 a secondelectionby secret ballot was conducted onDecember 29, 1966, under the direction and super-vision of the Regional Director for Region 9, amongthe employees in the appropriate unit. At the con-clusion of the election, the parties were furnished atally of ballots which showed that of approximately723 eligible voters, 655 cast ballots, of which 317were for, and 332 against, the Petitioner. Therewere two void ballots and four challenged ballots.Challenges were not sufficient in number to affectthe results of the election. Thereafter, the Petitionerfiled timely objections to conduct affecting theresults of the election.In accordance with the National Labor RelationsBoard Rules and Regulations, Series 8, as amended,the Regional Director conducted an investigationand, on May 12, 1967, issued and duly served uponthe parties his report on objections in which herecommended that certain of the objections besustained, that the election held on December 29,1966, be set aside, and that a new election bedirected. The Employer filed timely exceptions tothe Regional Director's report.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, the Board hasdelegated its powers in connection with this case toa three-member panel.The Board has considered the Petitioner's objec-tions, theRegionalDirector's report, the Em-ployer's exceptions, and the entire record in thiscase, and shall, for the reasons set forth below, setaside the election herein and direct that a new elec-tion be held.Among other things, the Petitioner contends thatthe Employer, by holding various captive-audiencemeetingswithin a 24-hour period immediatelypreceding the election, during which employeeswere urged to vote against the Union, and bypromulgating and continuing to maintain during theelection period an unlawful no-distribution rule, hasengaged in conduct which prevented employeesfrom exercising their right to a free and uncoercedelection, and therefore that the election hereinshould be set aside and a new election be directed.We find merit in these contentions.The pertinent facts are as follows:On December 22, 1966, the Employer mailed aletter to its employees in which it stated that, ".. .we are sure that there will not be an election in thisplant on Thursday, December 29." On December28, 1966, the day preceding the election, the Em-ployer `heldmeetings on all three shifts in theproduction area of its plant during working time. Atthesemeetings, employeeswere adressed byWayne Etter, a vice president of the Employer, andby Jack Brenner, the plant manager. Thesemeetings were purportedly held for the purpose ofadvising employees that the election would takeplace the next day as scheduled and would not bepostponed as the Employer had told the employeesin its letter. The Employer's representatives, how-ever, did more than merely communicate this infor-mation to the employees. According to the informa-tion secured during the Regional Director's in-vestigation, they engaged in campaign speeches inwhich they, among other things, expressed the Em-ployer's opposition to unions and its desire that theemployees vote negatively and 'stated that theUnion had been in the plant for 1 year and had donenothing, that the Employer should be given achance to do something for the employees, that aunion could do nothing, etc. Such conduct is incon-sistent with the Board's rule prohibiting employersfrom making campaign speeches to employees oncompany time within 24 hours of a scheduled elec-tion.2As the Board stated and explicated inPeer-less Plywood,such speeches tend to interfere withthe free choice of a bargaining representative. TheEmployer avers that such conduct was compelled,however, by circumstances which denied it an op-portunity to prepare and mount an election cam-paign. These circumstances, according to the Em-ployer, are attributable to the Regional Director'sfailure to grant the Employer's motion for a post-ponement of the scheduled election.In our view, however, any limitation on the Em-ployer'sopportunitywasself-imposedandstemmed from the Employer's effort to capitalizeupon an error contained in the Regional Director'soriginalNotice of Second Election.3 It was onDecember 5, 1966, that the Board set aside the firstelection and directed the second election. Theperiod from December 5 to December 28, in our161 NLRB 1510Peerless Plywood Company,107 NLRB 427'This error, a statement that the Employer ratherthanthe Petitionerhad engaged in objectionable conduct requiring a second election, wascorrected by the Regional Director more than a week before thescheduled election The Employer urges that this mistake, inasmuch as itwould benefit the Petitioner, requires that the election not be set aside butthat the results be certified Unfortunate and regrettable as it was, we donot view this mistake as an issue in this case Assuming that the RegionalDirector's conduct would have warranted setting the election aside hadthe Petitioner won, that fact does not warrant letting the election stand Inthis context, two minuses do not equal a plus-one does not cancel out theother The issue is whether or not the Employer's conduct tended to inter-fere with the electionWe have found that it did167 NLRB No. 89 648DECISIONSOF NATIONALLABOR RELATIONS BOARDopinion, was ample time within which the Employercould legitimately express its point of view. In thesecircumstances we are not convinced that the appli-cation of the salutary rule ofPeerless Plywoodshould be withheld. Accordingly, as the Employer'scampaign speeches in the plant on working timewithin 24 hours of the election tended to interferewith the second election, we shall set aside thatelection and shall direct another election.The Employer's rule prohibiting employees fromdistributing literature on nonworking time in non-working areas, which had already been found (bythe Board's affirmance on February 1, 1967, of theTrial Examiner's Decision issued on September 29,1966) to have violated Section 8(a)(1) of the Act,4continued in effect at least through December 22,1966, 1 week before the scheduled election. Injustification, the Employer avers that reasonable al-ternatives were open to the Petitioner to carry on itselectioncampaign.As the Board stated inStoddard-Quirk,such an argument suggests that theRespondent's employees are entitled to no greaterrights in this respect than nonemployee organizers.This concept, in that case, was rejected by theBoard on the ground of the Supreme Court's hold-ing inBabcock & Wilcox Company,351 U.S. 105,that the rules applicable to employees are differentfrom those applicable to nonemployees. Moreover,as the Board stated inEdmont, Inc.,5it is not neces-sary to prove that the Union had difficulty inreaching the employees to find that an unlawful no-distribution rule affected the results of an election,because its very existence hampered legitimate or-ganizational activity and interfered with a free elec-tion. Significantly here, the rule was not only in ex-istence, but the Employer, in fact, enforced it a fewdays before the election. Under these circum-stances, by the continued enforcement and main-tenance of the rule, the Employer has denied its em-ployees an opportunity to vote in a free anduncoerced election.6In view of our findings above, we shall set theelection aside and direct that a new election be held.ORDERIT IS HEREBY ORDERED that the election con-ducted on December 29, 1966, be, and it hereby is,set aside.[DirectionofElection I omitted from publi-cation.]4Mallory Capacitor Company,162 N LRB 1404'SeeStoddard-QuirkManufacturingCo,138NLRB 615, andEdmont, Inc, 139 N LRB 15286 In view of ourdeterminationherein, we finditunnecessary to passupon the Regional Director's findings and recommendations with respectto the other objectionsof thePetitioner or upon the issuesraised by theEmployer'sexceptions thereto7An election eligibility list,containing the names and addresses of allthe eligible voters, must be filed by the Employer withthe RegionalDirector forRegion9 within 7 days after the date of issuance of theNotice of Third Election by theRegional Director The RegionalDirectorshallmake thelist available to all parties to theelection.No extension oftime to filethis list shall be grantedby theRegional Director except in ex-traordinarycircumstances Failureto comply withthis requirement shallbe grounds for setting asidethe electionwhenever proper objections arefiledEx. elscor Underwear Inc- ,156 N LRB 1236